DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “instantly” in claim 1 is a relative term which renders the claim indefinite. The term “instantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here the term “instantly” is used such that there is “instantly converting the point cloud to a three-dimensional mesh” but there is no way to determine what types of converting of a point cloud to a three-dimensional mesh would be “instantly” converting and which for example are somehow outside the threshold of “instantly.”  Here the context of the invention is meant to be 3D image reconstruction which one of ordinary skill in the art can take place according to differing frame rates based on the application such that whether some reconstruction is done “instantly” could depend on the application as well as the type of data being reconstructed as well as the hardware used to .
Claim 5 recites the limitation "deleting the point cloud inside the existing three-dimensional mesh” and “comparing the normal vector of the newly added three-dimensional mesh with the normal vector of the existing adjacent three-dimensional mesh" and “merging the three-dimensional meshes” in lines 5-10.  There is insufficient antecedent basis for these limitations in the claim. First, there is no previous “existing three-dimensional mesh” as a point cloud is rather being instantly converted to one and no “existing three-dimensional mesh” is previously recited such that it is unclear if this refers to the mesh above somehow or refers to some other existing 3D mesh which remains unrecited.  This then leads to the issue that there is then no previously recited “point cloud inside the existing three-dimensional mesh” and no way to tell if this point cloud is meant to refer to the above “point cloud according to the unmarked feature points and pose information” or to another point cloud somehow corresponding to the existing 3D mesh which is not recited.  Additionally there is no antecedent “normal vector of the newly added three-dimensional mesh” nor “normal vector of the existing adjacent three-dimensional mesh” and thus again it is not clear whether this refers to unrecited elements or whether such limitations are believed inherent and must be interpreted as such leading to indistinct and confusing claim language.  Similarly, when using “expanding the three-dimensional mesh” it cannot be determined then whether this is supposed to refer to the problematic “existing three-dimensional mesh” or to the only mesh recited which the point cloud is being converted into.  In light of the multiple .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 10, 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al1 (“Bell”) in view of Uscinski2.
Regarding claim 1, Bell teaches a method for reconstructing three-dimensional planes, comprising (note that neither “reconstructing” nor “three-dimensional planes” are recited other than in the preamble and thus the steps below are interpreted as such a method which does reconstructing and performance of such steps below is seen to be a method of reconstructing three-dimensional (3D) planes; thus see Bell as applied below as such teaching of the below steps is a method for reconstructing 3D planes ):
obtaining a series of color information (see Bell, paragraphs 0025-0029 teaching  “the captured 3D data can be generated (e.g., captured) via at least one 3D reconstruction system” and “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors (e.g., laser scanners, structured light systems, time-of-flight systems, etc.) to automatically and/or semi-automatically generate a 3D model” and “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” and then see paragraph 0054 teaching such 3D data captured by the 3D sensors includes “color…associated with captured 3D data” which may be used “to determine and/or refine a plane boundary” for example showing that the 3D sensor is one that also obtains color information), depth information (see Bell, paragraphs 0025-0029 as above where “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors” shows obtaining of “depth data” information) and pose information (see Bell, paragraph 0033 teaching for example that the “identification component” can use “portions of the captured 3D data corresponding to flat surfaces and/or information (e.g., size data, orientation data, etc.) associated with previously identified portions of the captured 3D data corresponding to flat surfaces” such that “orientation data” is pose information about the scene) of a dynamic scene (note that a “dynamic scene” is interpreted as one which is capable of being dynamic or is dynamic at any point of sensing where a dynamic scene would be a scene which is characterized in some way by change of any aspect of the scene; thus see Bell, paragraph 0031 for example showing that the scene captured is a dynamic scene in that it includes elements which can change as the “environment can include physical objects included” and paragraph 0034 teaching “[o]bjects can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” such that the scene is dynamic as it may include “mobile objects” and as the scene may change given the multiple objects therein which may be easily moved or changed in position, thus making the scene a dynamic one; see also paragraph 0080 teaching that the scene captured is dynamic as it can deal with “when an existing object is moved” in the scene) by a sensing device (see Bell, paragraphs 0025-0029 teaching  “the captured 3D data can be generated (e.g., captured) via at least one 3D reconstruction system” and “the at least one 3D reconstruction system can employ two-dimensional (2D) image data and/or depth data captured from one or more 3D sensors (e.g., laser scanners, structured light systems, time-of-flight systems, etc.) to automatically and/or semi-automatically generate a 3D model” and “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” where the 3D sensor is a sensing device which obtains the claimed information as explained above);
extracting a plurality of feature points according to the color information and the depth information (note that “extracting” is interpreted as referring to any function which obtains feature points according to the color and depth information and would include any function for obtaining such feature points including for example any type of filtering, segmentation or other processing which somehow obtains feature points from what is otherwise simply “information” would be extracting within the meaning of the claim; thus see Bell, paragraphs 0030-0034 teaching an “identification component” that can “identify portions of the captured 3D data and/or segment the captured 3D data” where “captured 3D data can be unsegmented captured 3D data” and “can be 3D data that is not partitioned after being captured by one or more 3D sensors (e.g., the at least one 3D reconstruction system)” and “the captured 3D data…can comprise…a point cloud” such that for example when “captured 3D data” is mentioned this is interpreted as an unsegmented and essentially raw point cloud and when such 3D data is processed and identified as a point belonging to a feature for example then this is extraction of a feature point according to the color and depth information obtained as above where for example “distance data” is used by the “identification component” when identifying “flat surfaces” which “can be characterized by 2D regions on a plane” and “can include walls, floors, and/or ceilings associated with the captured 3D data” and can also “segment and/or identify objects (e.g., physical objects) associated with the captured 3D data” where objects “can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” meaning that when such points of portions of the 3D depth and color data are identified as planar objects or other physical non-planar objects this is extraction of a plurality of feature points), and marking part of the feature points as non-planar objects comprising dynamic objects and fragmentary objects (see Bell, supra, where the extracting above may be considered to be identifying as in Bell and marking part of the feature points as non-planar objects comprising dynamic objects and fragmentary objects relates to the specific identifying of objects which are not characterized as a “flat surface” which is planar such as what are referred to as “physical objects” and “can include, but are not limited to, couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” where again “dynamic” is interpreted as above such that all such objects are dynamic as they are capable of being moved and some may actually be “mobile objects” which may be considered a dynamic object and as in paragraph 0061 it is taught that fragmentary objects may be marked as well by a “second identification component” can “reclassify a flat surface as corresponding to an object based on an evaluation of one or more characteristics associated with the flat surface” such that “the second identification component 204 can reclassify a flat surface as corresponding to an object in response to a determination that a size of the flat surface (e.g., a surface area of the flat surface) is below a threshold level, that the flat surface does not correspond to an outer shell and/or a convex hull of an identified room, and/or that a visual appearance of the flat surface (e.g., a hue, a texture, etc.) matches an object, etc” meaning that objects identified as planar may instead be identified as fragmentary in the sense that they are a certain fragment of the size of a “flat surface” or planar surface and thus must be classified as “corresponding to an object”; finally see also paragraph 0063 teaching the “second identification component 204 can tag data points in…unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” such that this marks part of the feature points as non-planar object comprising dynamic objects and fragmentary objects where again “chairs” may be a dynamic object with portions of which are fragmentary objects such as planar surfaces which do not qualify as flat surfaces characterized by a planar and where for example a table is also non-planar in the sense explained above and is fragmentary as it contains parts which are planar but which are fragmentary compared to the size of what is segmented/identified/tagged as planar such as a “floor” or “wall”);
computing a point cloud according to the unmarked feature points and the pose information (see Bell, paragraph 0063 as explained above teaching “the second identification component 204 can tag data points in 2D captured images and/or unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” and then the “first identification component 202 can analyze remaining unsegmented captured 3D data for planes, floors, walls, ceilings, etc” such that this constitutes computing of a point cloud according to the unmarked feature points which correspond to the “remaining unsegmented captured 3D data for planes, floors, wall, ceilings, etc” as previously the unsegmented captured 3D data which may be a “point cloud” (as in paragraph 0030 as explained above) was according to all of the feature points and thus when feature points marked as “objects” are removed from the point cloud this computes a point cloud which is now according to the unmarked feature points; note that the point cloud is computed according to the unmarked feature points above as well as pose information in that first it would be recognized by one of ordinary skill in the art that computing of a point cloud necessarily involves pose information of objects as a point cloud would be understood to be a set of 3D points ordered according to some coordinate system where this coordinate system assigns pose information such as orientation and location information to captured points which may then be further analyzed (in this case to determine a reconstruction of a dynamic scene) and furthermore Bell teaches pose information is used when computing the point cloud as paragraphs 0050-0051 teaches the identification component may make decisions based on “an orientation of another portion of the captured 3D data being close to an orientation of the estimate of the surface fit associated with the particular portion of the captured 3D data, a normal vector of another portion of the captured 3D data being close to a normal vector of the estimate of the surface fit associated with the particular portion of the captured 3D data, the distance from another portion of the captured 3D data to the particular portion of the captured 3D data being under a threshold level, etc” and where pose information is “orientation criteria” which “can include, but are not limited to, a determination that orientation and/or normal vectors of portions of the captured 3D data differ by less than a certain threshold level, that a mean-squared error of a surface fit to a particular portion of the captured 3D data and another portion of the captured 3D data is less than a certain threshold level, etc” meaning that non-planar objects are identified in the point cloud and then may be tagged and removed from consideration based on pose information such that all that remains is the “remaining unsegmented captured 3D data for planes, floors, walls, ceilings, etc” which is then instantly converted to a 3D mesh through segmentation as explained below) and instantly converting the point cloud to a three-dimensional mesh (see Bell, paragraph 0063 as explained above teaching the “remaining unsegmented captured 3D data” can then be “analyzed” for the “planes” etc., where such analysis is performed as in paragraphs 0032-0033 and includes instant conversion to a 3D mesh as the “identification component 104” can “segment the captured 3D data” and can “segment at least a portion of the captured 3D data that corresponds to a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” and those “characterized by 2D regions on a plane” such that when these regions of feature points are segmented into a semantically classified surface this instantly converts the point cloud to a 3D mesh as 3D mesh is considered a three dimensional connection of points associated with a surface; see paragraphs 0087-0089 teaching an example and illustration which shows that “the floor portion 602, the wall portion 603, and the other wall portions 604, 606 and 608 can be identified as flat surfaces (e.g., flat planes)” which as seen in figure 7 for example are segmented into mesh portions identified as the planar unmarked objects where again what is seen in figure 7 is a mesh created instantly from the segmentation as all that is required is identification of points as belonging to a certain class and the object is then represented as a more simple grouping of surfaces which is what a mesh is—finally note that in the case that the “object 612 is removed” as could occur according to the marking process above, then this results in “an area around the object 612” which is “removed from the floor portion 602” and described as “missing data 702 (e.g., a hole 702)” and which “can include uneven (e.g., irregular, jagged, etc.) edges due to a triangle mesh boundary” meaning that figure 7 is described as a “mesh” as would be understood by one of ordinary skill in the art; thus as explained above, as the unsegmented and raw point cloud has dynamic objects removed and is then segmented into mesh portions of planar regions then this constitutes instantly converting the point cloud to a 3D mesh); and
growing the three-dimensional mesh to fill vacancy corresponding to the non-planar objects according to the information of the three-dimensional mesh surrounding or adjacent to the non-planar objects (see paragraphs 0035-0043 teaching the “data generation component 106” which “can identify missing data (e.g., omitted data, a hole, etc.) associated with captured 3D data” and “can generate additional data (e.g., 3D data, texture data, etc.) for captured 3D data” where a “flat surface and/or a non-flat surface associated with the captured 3D data can comprise missing data (e.g., a hole)” where for example “3D data for an occluded area can be missing when an area on a surface (e.g., a wall, a floor, a ceiling, or another surface) is occluded by an object (e.g., furniture, items on a wall, etc.)” meaning that such hole filling to fill a vacancy or hole corresponding to the non-planar objects and can then “implement one or more hole-filling techniques to generate additional data (e.g., fill in missing data) associated with captured 3D data” which comprises what may be considered growing of the 3D mesh to fill the vacancy/”holes”  according to the information of the 3D mesh surrounding or adjacent to the non-planar objects (that is, in this case, surrounding or adjacent to the non-planar objects are the “flat surface” planar areas such as “a floor, a ceiling” etc.,) as “the data generation component 106 can predict and/or generate data (e.g., geometry data and/or texture data) for a particular surface when an object on the particular surface is moved or removed” and “can determine whether an object or another surface blocked a portion of a particular surface during a 3D capture process” and “can determine that an edge of the particular surface that was occluded during the 3D capture process is an occlusion boundary” which determines the vacancy and the surrounding area adjacent to the non-planar objects in order to “generate additional 3D data for missing data (e.g., a hole) for a surface based on other data (e.g., geometry data and/or texture data) associated with the surface” and can “generate additional 3D data (e.g., triangle mesh data) for missing data (e.g., a hole) associated with a particular surface in response to a determination of edges corresponding to a boundary associated with missing data (e.g., a hole boundary)” and this hole filling can be according to growing the 3D mesh based on the surrounding as for example “data generation component 106 can replicate captured 3D data located nearby missing data (e.g., a hole)” and “if missing data (e.g., a hole) is located at an edge of particular surface and a portion of the particular surface associated with the missing data (e.g., the hole) was occluded during a 3D capturing process, then the data generation component 106 can extend the edge of the particular surface (e.g., a surface edge) across the missing data (e.g., to supplement the hole)” such that when it extends this surrounding information this is growing the 3D mesh to fill the vacancy).
Bell teaches all that is required as applied to claim 1 above but fails to explicitly teach that in the obtaining of the “color…depth…and pose information of a dynamic scene by a sensing device” is 
In the same field of endeavor relating to reconstructing a dynamic 3D scene and even additionally using planarity and non-planarity as reconstruction considerations (see Uscinski, paragraph 0007 teaching “extracting a plurality of plane segments from the sensor-captured information; identifying a plurality of surface planes based at least in part on the plurality of plane segments” as use in  “creating and using a three-dimensional (3D) world reconstruction of an environment” as in paragraph 0064) teaching that 3D sensors used for 3D reconstruction of a dynamic scene include those which obtain color, depth, and pose information as a series of such information from the 3D sensors (see Uscinski, paragraphs 0095-0096 and figure 5b teaching that “world cameras 52, the camera 53 and the depth sensor 51 have respective fields of view of 54, 55, and 56 to collect data from and record a physical world scene, such as the physical world environment 32 depicted in FIG. 5A” and “world camera 52 and/or camera 53 may be…color image sensors, which may output…color image frames at fixed time intervals” where “[p]ixels of a frame-based image sensor may be sampled repetitively even if their values are unchanged” meaning that given that the capture of the world information for reconstruction happens at least at “time intervals” then this clearly constitutes obtaining of a series of information from a 3D sensor to reconstruct the dynamic scene such as that in figure 5A and note that as in paragraphs 0078-0079 the capture device may include a way to “acquire information about the headpose of the user with respect to the physical world” such that “headpose 314 for a depth map may indicate a present viewpoint of a sensor capturing the depth map with six degrees of freedom (6DoF), for example, but the headpose 314 may be used for other purposes, such as to relate image information to a particular portion of the physical world or to relate the position of the display worn on the user's head to the physical world” and the “world reconstruction component 316 may receive the depth maps 312 and headposes 314, and any other data from the sensors, and integrate that data into a reconstruction 318, which may at least appears to be a single, combined reconstruction” and “may update the reconstruction 318 using spatial and temporal averaging of the sensor data from multiple viewpoints over time”; see also paragraphs 0121-0123 teaching such sensor data obtained over time such that it is obtained as a series of such information as the system may “integrate sensor data over time from multiple viewpoints of a physical world” and “poses of the sensors (e.g., position and orientation) may be tracked as a device including the sensors is moved” and as “the sensor's frame pose is known and how it relates to the other poses, each of these multiple viewpoints of the physical world may be fused together into a single, combined reconstruction” which may also involve “averaging data from multiple viewpoints over time” such that again it is clear that obtaining a series of 3D sensor data is known in the art).  Thus Uscinski teaches known techniques applicable to the base device of Bell.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Uscinski with the above known techniques as doing so would yield predictable results and result in an improved system.  Bell’s capture technique would be modified to function as Uscinski’s capture system such that it acquires the information already being acquired as in Bell as a series of information from the 3D sensors and could utilize the series of color, depth and pose information as in Uscinski to reconstruct the world and update it over time as in Uscinski and this would essentially simply require Bell’s system to be run multiple times but could also involve Uscinski’s technique of integrating all sensor information over time to aid in more accurate reconstruction.  The modification would have yielded predictable results such as discussed above where integration of sensor data over time leads to a more accurate reconstruction and where use of Uscinski’s technique would also allow use of Bell’s teaching in real-time applications such as us in an “AR scene” where a see Uscinski, paragraphs 0070-0072 and figures 1 and 2 as explained therein).
Regarding claim 2, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the sensing device comprises a color camera, a depth camera and a pose sensor (note that such a sensing device as recited is not required to be either a single device, nor separate devices but must comprise a color camera, depth camera, and pose sensor in some manner, where a camera is considered a device that captures images of some sort, in this case, color images and depth images, and a pose sensor may correspond to any device or combination of devices which is able to sense a pose related to the scene in some manner; thus see Bell, paragraph 0029 and figure 1 teaching “captured 3D data” from “one or more 3D sensors” where “the one or more 3D sensors can be implemented on a camera to capture (e.g., simultaneously capture) texture data and geometric data associated with the interior environment” and where as is made clear in the rejection of claim 1 above that such sensors obtain color information, depth information and pose information about objects and these may be implemented as “on a camera”; furthermore note that Uscinski teaches such a cameras and a pose sensor relating to the world reconstruction as in paragraphs 0095-0096 explained above and already included in the combination, where for example such cameras are disclosed as “the world camera 52 and/or camera 53 may be grayscale and/or color image sensors, which may output grayscale and/or color image frames at fixed time intervals” and “depth images captured by sensor 406” are captured by the system applied from Uscinski as in paragraphs 0127-0129 and for example a pose sensor related to reconstruction is disclosed as above in paragraphs 0078-0079 teaching for example “inertial measurement units that may be used to compute and/or determine a headpose 314” or “headpose information may be derived in other ways than from an IMU, such as from analyzing objects in an image” such that the cameras could be such pose sensors as well as image sensors of a particular attribute of the scene).
Regarding claim 4, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the step of extracting the feature points according to the color information and the depth information, and marking the non-planar objects comprises:
calculating three-dimensional size of an object according to the color information and the depth information (note that “three-dimensional size of an object” is not limited in how it is calculated nor in the output such a “size” must take and thus any calculation of size of a 3D object is considered a calculating of a 3D size of an object; see Bell as modified where Bell as explained above teaches such calculating of size in extracting and marking the non-planar objects apart from the planar “plane” objects as in paragraphs 0032-0034 where portions of the 3D data are identified and extracted as different types of data including whether something is non-planar and classified as an “object” or as something which is planar such as “[p]lanes that comprise a particular size (e.g., surface area, height, width, etc.) and/or a particular angle (e.g., an angle corresponding to walls, floors, or ceilings) can be identified as walls, floors and/or ceilings (e.g., a flat surface)” meaning that likewise those planes which are not of a particular size are marked as objects); and
marking part of the feature points as the fragmentary objects according to the three-dimensional size, wherein the three-dimensional size of each of the fragmentary objects is smaller than a size threshold (see Bell as modified, where Bell as explained above in relation to claim 1 and fragmentary objects, as in paragraph 0061 it is taught that fragmentary objects may be marked as well by a “second identification component” which can “reclassify a flat surface as corresponding to an object based on an evaluation of one or more characteristics associated with the flat surface” such that “the second identification component 204 can reclassify a flat surface as corresponding to an object in response to a determination that a size of the flat surface (e.g., a surface area of the flat surface) is below a threshold level, that the flat surface does not correspond to an outer shell and/or a convex hull of an identified room, and/or that a visual appearance of the flat surface (e.g., a hue, a texture, etc.) matches an object, etc” meaning that objects identified as planar may instead be identified as fragmentary in the sense that they are a certain fragment of the size of a “flat surface” or planar surface and thus must be classified as “corresponding to an object”; finally see also paragraph 0063 teaching the “second identification component 204 can tag data points in…unsegmented captured 3D data that are associated with objects (e.g., chairs, tables, etc)” such that this marks part of the feature points as non-planar object comprising dynamic objects and fragmentary objects where again “chairs” may be a dynamic object with portions of which are fragmentary objects such as planar surfaces which do not qualify as flat surfaces characterized by a planar and where for example a table is also non-planar in the sense explained above and is fragmentary as it contains parts which are planar but which are fragmentary compared to the size of what is segmented/identified/tagged as planar such as a “floor” or “wall”).
Regarding claim 6, Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein in the step of growing the three-dimensional mesh to fill the vacancy corresponding to the non-planar objects according to the information of the three-dimensional mesh surrounding or adjacent to the non-planar objects, the angle between the normal vector of the filled three-dimensional mesh and the normal vector of its surrounding or adjacent three-dimensional mesh is smaller than a threshold (see Bell as modified where Bell teaches such hole filing as explained above and where paragraph 0041 teaches when performing hole filling the “data generation component 106 can generate texture data for additional 3D data generated for missing data (e.g., a hole) associated with a flat surface and/or a non-flat surface” and can “sample a region surrounding missing data (e.g., a hole) via one or more texture synthesis algorithms” where an “appearance of the region surrounding the missing data (e.g., the hole) can be employed to constrain texture synthesis” such that an appearance constraint as used is equivalent to a threshold for comparison where for example some appearance characteristic of the region surrounding the hole is sampled for texture synthesis but constrained as to filling the hole if it fails such a thresholding test where the characteristic which is searched for is smaller than some threshold—thus as Bell teaches then that “texture for a particular surface can be synthesized onto a portion of the missing data (e.g., the hole) corresponding to the particular surface” which then uses “normal vectors associated with different portions of missing data (e.g., a hole) and/or a model surround missing data (e.g., a hole) can be employed to select a particular surface (e.g., a texture source) for texture synthesis” such that for example a hole surface is then filled with data of the surrounding mesh portion which is most closely associated with the normal meaning that when the angle between the surrounding mesh area and the missing hole portion is smaller than compared to another portion, the hole filing of the vacancy is grown from the appropriate region which has the closest normal).
Regarding claims 7-8, 10 and 12, the instant claims are directed toward a “system for reconstructing…” which performs the same steps as the method recited in claims 1-2, 4 and 6, respectively and where Bell as modified teaches such a system including the sensing device and computing device in the cited portions which perform the relevant similar steps.  In light of this, the limitations of claims 7-8, 10 and 12 correspond to the limitations of claims 1-2, 4 and 6, respectively; thus they are rejected on the same grounds as claims 1-2, 4 and 6, respectively.
Regarding claims 13, 15 and 17, the instant claims correspond to a “computing device” which performs steps which are the same as those in claims 1, 4 and 6, respectively and where Bell as modified teaches such a computing device in the cited portions which perform these steps.  In light of this, the limitations of claims 13, 15, and 17 correspond to the limitations of claims 1, 4 and 6, respectively; thus they are rejected on the same grounds as claims 1, 4 and 6, respectively.  Note that claim 13 and its dependent claims are actually broader than the similar claims as they do not require the sensing device .
Claims 3, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as modified as applied to claims 1, 7 and 13, respectively, above, and further in view of Xiao et al3 (“Xiao”).
Regarding claim 3 Bell as modified teaches all that is required as applied to claim 1 above and further teaches wherein the step of extracting the feature points according to the color information and the depth information, and marking the non-planar objects comprises: checking position and repetition of each of the feature points to obtain confidence degree of each of the feature points (note that a “confidence degree” as generally recited is interpreted as referring to any type of computed value which allows to determine whether a system should be confident that the value indicates something where here for example the form of the confidence degree, nor the range of confidence degrees, nor the manner in which it is obtained is limited by the claims so long as it checks position and repetition of points in some manner; thus see Bell, paragraphs 0032-0034, where the position of all feature points are checked by the “identification component 104” or 204 in order to determine if they are planar or non-planar as explained in relation to claim 1 above where non-planar objects are referred to as “objects” and marked as such and are identified as non-planar based on failure to comport with the definition of  planar objects where such determination that “at least a portion of the captured 3D data that corresponds to a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” is then interpreted as functionally determining a confidence degree of each of the feature points and whether the system should be confident enough to mark them as a “flat surface” which may be “walls, floor, and/or ceilings” or non-planar fragmentary or dynamic “physical objects” such as “couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc”); and
marking part of the feature points as the dynamic objects according to the confidence degrees of the feature points, wherein the confidence degrees of the feature points corresponding to the dynamic objects are smaller than a threshold (see Bell as modified, as above in paragraphs 0032-0034 where the dynamic objects such as “physical objects” which may be dynamic objects such as “couches, tables, lamps, desks, other furniture, posters, rugs, paintings, other mobile objects, etc” are marked as such when the system cannot be confident that the object is a plane as defined above when the the object is not of “a particular range of sizes and/or a constant (e.g., relatively constant) surface normal as a flat surface” meaning that the confidence degree that the object is a plane is lower than a threshold needed to mark the plane as a “plane” and thus should be marked as an object and for example can be removed).
Bell as modified teaches all of the above in bold and thus is missing some teaching of checking a “repetition” of each of the feature points as used in obtaining the confidence score for determining whether some object is a dynamic object.  While Bell as modified teaches such analyzing of feature points to mark them utilizing a confidence degree, the repetition of such feature points is not taught by the combination as utilized and explained above.  Thus Bell as modified stands as a base device upon which the claimed system may be considered an improvement through utilizing repetition of feature points in some manner to mark objects as non-planar to influence an obtaining of a confidence score used to mark the non-planar dynamic objects.
In the same field of endeavor relating to reconstructing a 3D scene captured by a 3D sensor suite, Xiao teaches checking position as well as repetition of the points relating to objects in a point cloud to obtain a confidence degree of each of the feature points in order to mark the feature points as dynamic objects which for example are smaller than a threshold that indicates no change in the points in order to remove such points from a further mapping or reconstruction process (see Xiao, paragraph 0143 teaching “[b]efore road point clouds can be identified” where for example a road may be considered a static and large planar surface, then “point clouds are processed by a map global static point cloud map (GSPCM) generation process” which “removes any dynamic objects for map generation, e.g., only static objects are retained for map generation” and “[d]ynamic objects can be detected by capturing a geographic site at least twice, at different times” such that “[s]tatic and dynamic objects can then be identified using an image segmentation algorithm” where “segments with features that have changed within the two revisits can be flagged as dynamic objects and are thus removed for map generation”).  Thus Xiao teaches a known technique applicable to the base system of Bell as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Bell as modified with the above technique of Xiao as doing so would be no more than application of a known technique applied to a base device ready for improvement and such application would yield predictable results and result in an improved system.  This is because Bell as modified already seeks to analyze and determine segments of a point cloud which may be dynamic and non-planar objects and Xiao provides a simple method whereby repetition of objects positioned in an image over time is checked to determine whether an object is dynamic meaning that the predictable result would be that multiple images as obtained in series already by Bell as modified could be analyzed such that object position over time is checked and if the object is not in the same position in repetition over time as in Xiao, it could be assigned a low confidence value as a planar object as planar objects as in Bell as modified are those which are not dynamic such as walls, floors, ceilings etc.  This would result in an improved system as it would allow another alternative or fail safe technique to identify mobile objects which are desired to be removed (as is already attempted to be done by Bell) such that given multiple tracked variables of position and position repetition, objects of interest for further processing can be identified as opposed to irrelevant dynamic objects such that for example this could help to deal with a situation in which an object is large enough to qualify as a floor such a rug but if it was moved, would be identified quickly by Xiao’s technique as dynamic and removed.
Note that similarly to their independent claims, claims 9 and 14 correspond to claim 3 above such that the limitations of claims 9 and 14 correspond to the limitations of claim 3 above, thus they are rejected on the same grounds as claim 3 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT E SONNERS/Examiner, Art Unit 2613      



                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20160055268
        2 US PGPUB No. 20210004630
        3 US PGPUB No. 20210334988